Citation Nr: 0112519	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether a substantive appeal was timely filed with respect to 
the issue of entitlement to burial benefits in excess of 
$225.00.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran had recognized service from December 1941 to May 
1952 and from May 1945 to June 1946.  He was a prisoner of 
war from April 10 to May 2, 1942.  The appellant is his 
widow. 

The appellant had requested to appear before the Manila RO 
Decision Review Officer.  A hearing was scheduled for 
November 2000, but the appellant failed to report.  The Board 
of Veterans' Appeals (Board) will therefore proceed to review 
the appeal based upon all the evidence of record.

In March 2000, during the course of this appeal, the 
appellant indicated that she was interested in presenting new 
and material evidence to reopen a previously denied claim for 
death benefits.  As this claim has not yet been addressed by 
the agency of original jurisdiction, it is referred to the RO 
for clarification and action deemed appropriate.


FINDING OF FACT

The appellant did not file a substantive appeal with the RO 
within sixty days of the mailing of a May 1999 statement of 
the case pertaining to the issue of entitlement to burial 
benefits in excess of $225.00.



CONCLUSION OF LAW

The Board lacks jurisdiction to review the appeal as to the 
issue of entitlement to burial benefits in excess of $225.00.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter. 38 C.F.R. § 20.302(a).  The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC for purposes 
of determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38U.S.C.A. § 7105.  Jurisdiction over an 
issue does not vest in the Board until an appeal to the Board 
has been properly perfected by the timely filing of a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108.

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-1999.

Here, following the veteran's death in November 1996, the 
appellant submitted a claim for entitlement to burial 
benefits.  In December 1996, the RO authorized the payment of 
burial and plot interment allowance benefits in the amount of 
$225.00.  The appellant indicated her disagreement with that 
amount in statements dated February 1997, May 1997, June 
1998, and September 1998.  The appellant was afforded a 
hearing with regard to the issue of entitlement of additional 
burial benefits in March 1999.  

A SOC pertaining to the issue of entitlement to burial 
benefits in excess of $225.00 was furnished to the appellant 
on May 10, 1999.  By a VA Form 9, which was dated  July 18, 
1999, but received at the RO on August 10, 1999, the 
appellant expressed her intention to appeal the issue listed 
on the SOC.

By letter of September 1999, VA notified the appellant that 
VA could not accept her VA Form 9 since it was not timely 
filed.  In that letter, she was also informed that she could 
submit a NOD on the issue of timeliness.  The appellant 
submitted a NOD in March 2000 and VA issued a corresponding 
SOC with regard to the issue of timeliness in April 2000.   

The Board finds that by way of the September 1999 letter and 
the March 2000 SOC, VA fulfilled its due process requirement 
of giving the veteran notice of the applicable regulations 
and the opportunity to submit argument and/or evidence on the 
timeliness of the appeal of the claim for entitlement to 
burial benefits in excess of $225.00.  Marsh v. West, 11 Vet. 
App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thereafter, the appellant replied with a timely VA Form 9 
pertaining to the timeliness issue.  The appellant was 
informed of her right to present sworn testimony at a hearing 
relevant to this issue.  A hearing was scheduled in November 
2000, however, as noted in the introduction, the appellant 
failed to report for that hearing.  In February 2001, the 
veteran's service representative submitted an informal 
hearing presentation. 

As due process has been fulfilled the Board may now proceed 
with an adjudication of whether the veteran has timely 
appealed this issue.  The Board has the ultimate authority 
and obligation to determine its own jurisdiction, including 
whether an appeal is timely.  

As set forth above, the veteran was issued a SOC on May 10, 
1999, giving her until July 9, 1999, a time period of 60 
days, in which to perfect her appeal.  The date one year 
following the December 1996 notification of the RO's denial 
of her claim would not lengthen the applicable time limit.  
Since the VA Form 9 was not received until August 10, 1999, 
this document cannot be accepted as a substantive appeal, as 
it is not timely.

Thus, the appellant did not perfect an appeal as to the issue 
of entitlement to burial benefits in excess of $225.00 by the 
timely filing of a substantive appeal to the Board.  In the 
absence of a timely-filed appeal, the Board lacks 
jurisdiction over this issue and must dismiss the claim.  38 
U.S.C.A. §§ 7105, 7108.



ORDER

The appeal as to the issue of entitlement to burial benefits 
in excess of $225.00 is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

